Case 19-01133 Doc 120 Filed 12/08/20 Entered 12/08/20 11:10:58 Main Document Page 1 of 3




                               UNITED STATES BANKRUPTCY COURT

                                 EASTERN DISTRICT OF LOUISIANA

   IN RE:                                    *                      CASE NO.: 19-12337
                                             *
   ROYAL ALICE PROPERTIES LLC                *                      SECTION “A”
                                             *
               Debtor                        *                      CHAPTER 11
                                             *
   *******************************************
                                             *
   ROYAL ALICE PROPERTIES LLC                *
                                             *
               Plaintiff                     *                      ADV. NO.: 19-01133
   v.                                        *
                                             *
   AMAG, INC                                 *
                                             *
               Defendant                     *
   *******************************************


                                          NOTICE OF APPEAL

   Part 1. Identify the Appellant

      1. Name of Appellant: Royal Alice Properties, LLC

      2. Position of Appellant in the adversary proceeding or bankruptcy case that is the subject of

            this appeal is Plaintiff in the adversary proceeding.

   Part 2. Identify the Subject of the appeal

      1. Describe the judgment, order, or decree appealed from:

            Memorandum Opinion and Order [Adv. ECF No. 113] and Judgment Dismissing

            Complaint [Adv. ECF No. 114]

      2. State the date on which the judgment, order, or decree was entered: November 25, 2020




                                                      1
Case 19-01133 Doc 120 Filed 12/08/20 Entered 12/08/20 11:10:58 Main Document Page 2 of 3




   Part 3. Identify the other parties of the appeal

          1. Party: Royal Alice Properties, LLC

          Attorney:     LEO D. CONGENI (#25626)
                        Congeni Law Firm, LLC
                        650 Poydras Street, Suite 2750
                        New Orleans, LA 70130
                        Telephone: 504-522-4848
                        Facsimile: 504-910-3055
                        Email: leo@congenilawfirm.com

          Attorney:     PHILIP H. STILLMAN (pro hac vice)
                        Stillman & Associates
                        3015 North Bay Rd., Ste. B
                        Miami Beach, Florida 33140
                        Telephone: (888) 235-4279
                        Email: pstillman@stillmanassociates.com


          2.   Party: AMAG, Inc.

          Attorney:     JOHN F. KURTZ, JR. (pro hac vice)
                        Hawley Troxell Ennis & Hawley
                        877 W. Main Street, Suite 1000
                        Boise, ID 83616
                        Telephone: (208) 344-6000
                        Email: jkurtz@hawleytroxell.com


          3. Party: Dwayne Murray, in his capacity as Chapter 11 Trustee

          Attorney:     LOUIS M. PHILLIPS (#10505)
                        ERIN K. ARNOLD (#29069)
                        Kelly Hart & Pitre
                        400 Poydras Street, Suite 1812
                        New Orleans, LA 70130
                        Telephone: (504) 522-1812
                        Facsimile: (504) 522-1813
                        Email: erin.arnold@kellyhart.com




                                                  2
Case 19-01133 Doc 120 Filed 12/08/20 Entered 12/08/20 11:10:58 Main Document Page 3 of 3




   Dated: December 8, 2020        STILLMAN & ASSOCIATES




                                  By: _______________________________________
                                        PHILIP H. STILLMAN (#156861)
                                        3015 North Bay Rd., Ste. B
                                        Miami Beach, Florida 33140
                                        Telephone: (888) 235-4279
                                        Email: pstillman@stillmanassociates.com

                                        and

                                        /s/ Leo D. Congeni
                                        ____________________________________
                                        CONGENI LAW FIRM, LLC
                                        LEO D. CONGENI (#25626)
                                        650 Poydras Street, Suite 2750
                                        New Orleans, LA 70130
                                        Telephone: 504-522-4848
                                        Facsimile: 504-910-3055
                                        Email: leo@congenilawfirm.com

                                        Attorneys for Appellant




                                           3
